Citation Nr: 1529888	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-14 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a left shoulder disability. 

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to an increased (initial) disability rating in excess of 20 percent for lumbar degenerative joint and disc disease, to include whether separate ratings are warranted under Diagnostic Code (DC) 8520.

5.  Entitlement to an increased (initial) disability rating in excess of 50 percent for depression (claimed as acquired psychiatric disorder, to include depression, bipolar disorder, and posttraumatic stress disorder (PTSD)).

6.  Entitlement to a total disability based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision in which the RO denied the service connection claims.  Following the submission of additional medical evidence in November 2008, the RO reconsidered and continued the denial of the service connection claims in a June 2009 rating decision.  The Veteran filed a notice of disagreement (NOD) in July 2009.  The RO provided the Veteran a statement of the case (SOC) in February 2010.  The Veteran perfected his appeal of the service connection claims by timely filing of a Substantive Appeal (VA Form 9) in April 2010.

This appeal was previously before the Board in December 2011, at which time the Board entered a decision: (1) granting service connection for a low back disability, (2) denying service connection for a disorder of the cervical spine, right shoulder, and left shoulder, and (3) remanding the issue of service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.

In an April 2012 rating decision, the RO implemented the December 2011 Board decision, by effectuating the grant of service connection for a low back disability, characterized as degenerative joint and disc disease of the lumbar spine, evaluated at 20 percent disabling and effective from January 3, 2008.  Upon remand, the RO, in a May 2012 rating decision, granted service connection for depression (claimed as an acquired psychiatric disorder to include depression, bipolar disorder and PTSD), evaluated at 50 percent disabling and effective from January 3, 2008.  The Veteran filed a NOD in February 2013, which contested the propriety of initial evaluations assigned for the now service-connected low back and psychiatric disabilities.  A SOC was provided in August 2013, which addressed the aforementioned increased (initial) rating claims.  The Veteran filed a substantive appeal (VA Form 9) in September 2013, which perfected his appeal of the increased (initial) rating claims.

In February 2010, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The transcript of the hearing is associated with the claims file and has been reviewed.  In February 2015, the Veteran again testified during a videoconference hearing before the undersigned VLJ in accordance with accommodations provided to cure any potential due process defects in accordance with the holding of the United States Court of Appeals for Veterans Claims (Court) in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The transcript of the hearing is associated with the claims file and has been reviewed.

In addition, after certification of the appeal, the Board received new evidence in April 2015, accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304 (2014).

As will be discussed below, the Board believes that the issue concerning separate ratings for objective neurologic abnormalities associated with the Veteran's service-connected lumbar degenerative joint and disc disease may be reasonably inferred from the evidence of record.  Therefore, the Board will construe the issue, for purposes of this appeal, as listed on the cover page.

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has asserted that he is unemployable by reason of his service-connected low back and psychiatric disabilities.  In light of Rice, the Board may infer a claim for a TDIU due exclusively to the service-connected degenerative joint and disc disease of the lumbar spine and depression (claimed as an acquired psychiatric disorder to include depression, bipolar disorder and PTSD) because they are the underlying disabilities (for increased (initial) ratings) at issue in this appeal.  As such, the issues are as listed on the cover page.

A review of the Veteran's electronic claims file revealed a copy of the February 2015 Board hearing.

The issues of entitlement to service connection for a cervical spine disability, left shoulder disability, and right shoulder disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the entire course of the appeal, the Veteran's lumbar degenerative joint and disc disease is manifested by arthritis and pain, which result in a functional limitation of flexion to 30 degrees, but no findings of ankylosis or incapacitating episodes.

2.  During the entire course of the appeal, the Veteran's service-connected lumbar degenerative joint and disc disease results in wholly sensory symptoms of intermittent and mild pain in the bilateral lower extremities and loss of sensation in the left thigh, which is productive of mild neurological impairment of the bilateral lower extremities.

3.  During the entire course of the appeal, the signs and symptoms associated with the Veteran's depression (claimed as an acquired psychiatric disorder, to include depression, bipolar and PTSD) result in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an increased (initial) disability rating of 40 percent, but not higher, for lumbar degenerative joint and disc disease are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242, 5243 (2014).

2.  The criteria for a separate (initial) disability rating of 10 percent, but not higher, for neurological impairment of the right lower extremity, associated with the lumbar degenerative joint and disc disease, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, General Rating Formula of Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Code (DC) 8520 (2014).

3.  The criteria for a separate (initial) disability rating of 10 percent, but not higher, for neurological impairment of the left lower extremity, associated with the lumbar degenerative joint and disc disease, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, General Rating Formula of Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Code (DC) 8520 (2014).

4.  The criteria for an initial schedular rating of 100 percent for depression (claimed as an acquired psychiatric disability, to include depression, bipolar disorder and PTSD) are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9434 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Additionally, in a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned," as in the present case, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluation for the Veteran's lumbar spine disability, VA's duty to notify has been satisfied.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. §§ 5103A(b), (c); 38 C.F.R. §§ 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file. 

VA also provided the Veteran with an adequate medical examination in January 2012 and March 2012.  The examinations were adequate because each contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.

The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the RO obtained and associated the Veteran's SSA records with the claims file.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has also been afforded a hearing before the Board.  In Bryant, 23 Vet. App. at 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer (or the VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

A review of the claims file also shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

When the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected lumbar degenerative joint and disc disease is rated as 20 percent disabling.  38 C.F.R. § 4.71a, DC 5242.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

 A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.

 A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Id.

Additionally, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating intervertebral disc syndrome, based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during the past 12 months.  Id.  A 40 percent rating is warranted when there are incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks, but less than six weeks during the past 12 months.   Id.  A 20 percent rating is warranted when there are incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks, but less than four weeks during the past 12 months.  Id.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.  Id.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206 . 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Also, in accordance with 38 C.F.R. § 4.124a, separate evaluations can be afforded for objective neurologic abnormalities of the extremities.  In this case, the Veteran's sciatic nerves are affected.  Under Diagnostic Code 8520, a 10 percent evaluation is warranted for incomplete paralysis that is mild.  A 20 percent evaluation is warranted for incomplete paralysis that is moderate.  Id.  A  60 percent evaluation is warranted for incomplete paralysis that is moderately severe.  Id.  A  40 percent evaluation is warranted for incomplete paralysis that is severe, with marked muscular atrophy.  Id.  An 80 percent evaluation is warranted for complete paralysis, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Id.

Additionally, the Veteran's service-connected depression is rated as 50 percent disabling.  38 C.F.R. § 4.130, DC 9434.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id.

 A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication,
 persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3 (2014).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Background

Lumbar

The Veteran contends that his service connected lumbar degenerative joint and disc disease is worse than currently reflected by his 20 percent evaluation.  To this effect, the Veteran has testified that he suffers from a great deal of daily pain related to this condition.  The Veteran contends that his pain, which causes daily functional limitation, has remained at a constant severity throughout the appeals period.

A review of the Veteran's outpatient treatment records shows that he has continued to receive treatment for pain associated with his lumbar spine.  However, there has been no indication of any findings showing a flexion less than 30 degrees, ankylosis, or any incapacitating episodes requiring physician-ordered bedrest at any time during the appeals period.

In addition to his complaints of back pain, the Veteran also has a well-documented history of complaints of associated neurologic abnormalities in his bilateral lower extremities, including radiation of pain bilaterally and loss of sensation in his left thigh.  In July 1988 the Veteran complained of radiation of pain to the bilateral calves and was administered a straight leg raising test which showed ipsilateral sciatic in the left extremity.  In July 1995 the Veteran complained of pain that radiates from his lower back down to both legs, with the left hurting more than the right.  In September 1995, the Veteran complained of pain that radiates from this lower back down to his left buttock.  In August 1996, the Veteran complained of left thigh numbness.  In October 1996, the Veteran's physician referred him for electromyelogram (EMG) testing to rule out possible left thigh radiculopathy.  In November 1996, EMG testing revealed normal findings and the Veteran was assessed with meralgia paresthetic in the left thigh.  Also in November 1996, the Veteran began complaining of pain that radiates from his lower back to his bilateral thighs and pelvis.  In January 1997, the Veteran reported bilateral pain in both legs from his lower back.  In May 1998, the Veteran reported pain that radiates from the lower back to his bilateral buttocks.  In June 1998, the Veteran reported that his bilateral pain was infrequent and mild.

A private examination in March 2011 revealed that the Veteran was diagnosed with intervertebral disc syndrome.  Range of motion testing revealed a flexion of 40 degrees, extension of -5 degrees, left lateral flexion of 8 degrees, right lateral flexion of 15 degrees, and bilateral lateral rotation of 27 degrees.  The examiner noted that the Veteran has had continual pain throughout the appeals period, extensively documenting the Veteran's history from the onset of his injury to present.  The pain is increased by almost any activity, including sitting, walking, and standing.  The examiner also noted that the Veteran's pain radiates from the Veteran's back into his right thigh, both posterior and anterior.  In this regard it, was noted that the pain stops above the right knee.  The Veteran's pain is rated a 4 on a scale of 4 to 10 with medication.  Additionally the examiner found that the Veteran had decreased sensitivity in his left thigh to light touch, brush, smooth wheel, and Wartenberg's pinwheel.  The examiner found that the Veteran had absent tendo Achilles reflexes bilaterally and absent medial hamstring reflexes bilaterally.  Straight leg raising test revealed positive association of bilateral buttock pain and thigh pain associated with the lower back at 60 degrees of elevation.

The examiner noted that the Veteran's intervertebral disc syndrome met the criteria for a 60 percent evaluation when applying the Rating Schedule under DC 5243.  The examiner did not provide any further analysis or rationale as to how he applied such criteria to the Veteran's symptoms.

A VA examination dated March 27, 2012 revealed that the VA examiner diagnosed lumbar degenerative joint and disc disease.  The Veteran's range of motion examination showed flexion is 0 to 60 degrees with objective evidence of painful motion at 30 degrees, extension is 0 to 15 degrees with objective evidence of painful motion at 15 degrees, bilateral lateral flexion is 0 to 20 degrees with no objective evidence of painful motion, and bilateral lateral rotation is 0 to 20 degrees with no objective evidence of painful motion.  Repetitive motion additionally limited flexion from 0 to 45 degrees and extension from 0 to 10 degrees, and the repetitive motion caused less movement than normal, excess fatigability, pain on movement and interference with sitting, standing and/or weight-bearing.  Guarding and/or muscle spasms were present, but did not result in abnormal gait or spinal contour.  There was no radiculopathy shown on examination.  The Veteran was diagnosed with intervertebral disc syndrome with no incapacitating episodes and X-rays confirmed arthritis of the spine as well.

Depression

The Veteran contends that his service-connected depression is worse than currently reflected by his 50 percent evaluation.  To this effect, the Veteran has testified at his Board hearing that he is unable to work or otherwise participate meaningfully in society as a result of this condition, often relegating himself to his home by himself and failing to take care of even the most basic hygiene and home care tasks.

A review of the Veteran's SSA records indicates that he has been unemployed since 1995 and receives benefit based upon his back disability and depression.

A review of the Veteran's outpatient treatment records reveals that he has received extensive treatment, to include a number of hospitalizations, due to his psychiatric disorder, now currently diagnosed as depression.  Although, the Veteran has carried multiple diagnoses, to include depression, PTSD, dysthymic disorder, mood disorder, and bipolar disorder, the Veteran's private psychiatrist in March 2011 found that the Veteran's systems were one in the same and could not be parsed out among different disorders.

As per history in VA outpatient treatment notes, it appears that the Veteran's first hospitalization due to a psychiatric disorder was in 1984.

The Veteran was then hospitalized for 6 weeks in 1994 due to severe anxiety, suicidal ideation, and homicidal ideation which culminated in an armed stand-off with law enforcement officers and a discharge of shots from a weapon.

The Veteran was then hospitalized for several weeks in 1995.  He was diagnosed with a dysthymic disorder, which was noted as improved upon discharge.  The Veteran's global assessment of functioning (GAF) score was 70 upon discharge.  Notable symptoms during the hospitalization included depression, sleep disturbance, poor concentration, and suicidal ideation.

VA outpatient treatment records additionally reflected that the Veteran had been hospitalized due to his psychiatric disorder in 1998 and 2002.

In July 2003, the Veteran was again hospitalized for homicidal and suicidal ideation.  The Veteran was diagnosed with bipolar disorder.  Notable symptoms during the admission included emotional instability, moderate depression, moderate to severe anxiety, intrusive thoughts, concentration, memory loss, sleep disturbance, flashbacks, night terrors, and extensive repression of hostility.  The effects of these symptoms on the Veteran's functioning was found to be interference with relationships with family and friends, general dissatisfaction with life, only capable of superficial relationships, and an overall decline of general functioning.  It was also noted that the Veteran had a lack of insight regarding his illness.

In September 2005, the Veteran was hospitalized for increased depression and suicidal ideation.  The Veteran was diagnosed with a dysthymic disorder.  GAF score was 30.  Notable symptoms included depression, suicidal ideation, memory loss, concentration problems, sleep disturbance, and auditory hallucinations.  It was noted that although the Veteran was still married at this time, he and his wife were currently separated due to his symptoms.  The Veteran also indicated trouble socializing and that he was only able to maintain 3 friends.

In January 2006, the Veteran was seen at the VA Medical Center for symptoms of increased anxiety and memory loss.

In March 2006, the Veteran was seen at the VA Medical Center for symptoms of increased depression, decreased energy, and sleep disturbance.  The Veteran's GAF score was found to be 55 to 60.

From April 2006 to August 2006, the Veteran regularly met with his VA psychiatrist on a monthly basis for medication management.  The Veteran was diagnosed with PTSD and bipolar disorder.  It was indicated that the Veteran's symptoms had stabilized during this period due to the medication.

From November 2007 to December 2007, it was noted that the Veteran was involuntarily admitted to the hospital for homicidal verbalization by the Veteran's wife.  The Veteran was diagnosed with a mood disorder not otherwise specified.  He was given a GAF score of 20 on admission and a score of 40 upon discharge.  Notable symptoms included depression, homicidal ideation with a history of violence, suicidal ideation, sleep disturbance, low energy, no enjoyment of leisure activities, fluctuation of mood, nightmares, intrusive thoughts, night terrors, and flashbacks.  It was noted that these symptoms significantly interfere with the Veteran's daily functioning and ability to enjoy self.  The Veteran was not released until the doctor felt through medication and therapy that he was no longer a danger to himself or others. 

In January 2008, the Veteran was seen at the VA Medical Center and was noted to have suffered a breakdown due to his psychiatric symptoms and had moved into a homeless shelter after losing his home and temporarily living with his sister in the months prior.  The Veteran was found to have a GAF score of 38.  Notable symptoms included increased depression and anxiety.  The Veteran was diagnosed with a mood disorder.

In February 2008, the Veteran was seen at the VA Medical Center for symptoms of audio hallucinations, ideas of reference, and mood swings.  The Veteran was diagnosed with bipolar disorder and mood disorder, stabilized on medication.

In May 2008, the Veteran was seen at the VA Medical Center for symptoms of anxiety and depression, to include tired mood.  It was noted that his medication has been having a calming effect.  The Veteran was diagnosed with a mood disorder not otherwise specified.  He was provided with a GAF score of 50.

From June 2008 to August 2008, the Veteran was hospitalized for symptoms of depression and suicidal ideation.  The Veteran was diagnosed with bipolar disorder and PTSD.  He was given a GAF score of 50.  Notable symptoms included depression, mood swings, insomnia, anxiety, flashbacks, and impaired concentration.  It was noted that the Veteran was not employed.

In a March 2011 private mental evaluation, the examiner found that the Veteran had a diagnosis of PTSD and bipolar disorder.  The Veteran was noted to have a GAF score of 40.  The examiner noted that, despite the multiple diagnoses, the Veteran's symptoms could not be differentiated.  It was noted that the Veteran was severely isolated and did not work or socialize with others.  It was additionally found that the Veteran also neglected to take care of certain activities of daily living, such as conducting personal hygiene and housework.  Notable symptoms included depressed mood, blunted affect, frequent flashbacks, nightmares, mood swings, poor concentration, persistent visual hallucinations, agitation, decreased mental energy resulting in difficulty completing tasks in a timely manner, severely disturbed recent and immediate memory, gross impairment of though and communication, and persistent grossly inappropriate behavior. 

The Veteran was last administered a VA examination in January 2012.  At this examination, upon reviewing the claims file, interviewing the Veteran, and conducting objective testing, the examiner diagnosed the Veteran with depression, not otherwise specified.  The Veteran was given a GAF score of 55.  The examiner found that the Veteran's current presentation caused occupational and social impairment due to mild or transient symptoms, with such noted symptoms as depressed mood, anxiety, panic attacks that occur weekly or less often, mild memory loss, disturbances in motivation and mood, and difficulty in establishing or maintaining effective work and social relationships.  The Veteran was unemployed and it was noted that he was no longer married.  It was also noted that the Veteran's memory was so bad that he could not even sit through a movie or read a book.

Analysis

Lumbar

General Rating Formula

The Board finds that the Veteran's lumbar degenerative joint and disc disease meets the criteria for a 40 percent evaluation throughout the entire appeal period.  Throughout this period, Veteran's condition was shown in medical treatment records and the 2012 VA examination to be reflective of symptoms of arthritis; pain; and a limitation of flexion of 30 degrees when given consideration under DeLuca.  In this regard, the 2012 VA examiner noted that the Veteran has pain that begins at 30 degrees of flexion, despite the fact that his initial iteration showed a limitation to 60 degrees and repetition showed a limitation to 45 degrees.  The Court has clarified that the mere presence of pain does not, by itself, constitute functional loss.  Rather, the pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination, or endurance.  Mitchell, 25 Vet. App. at 37-43.  Here, when combined with the Veteran's lay statements describing his inabilities to perform even everyday activities due to the pain from his lumbar spine, it is clear that the pain is severe enough to result in a functional limitation, whereby the Veteran cannot perform the normal working movements of the back beyond the 30 degrees of flexion, at which point pain is noted to begin.  Additionally, although the Veteran's outpatient treatment records do not reflect DeLuca consideration of the Veteran's back pain in range of motion testing during the appeals period prior to the 2012 VA examination, it is also clear, via the Veteran's private March 2011 examination, which encapsulated the consistency of the Veteran's complaints of severe, functionally-limiting pain throughout his history, that the medical evidence of record shows that the Veteran's limitation of flexion to 30 degrees due to pain was most likely reflective of his condition that had not significantly changed since the beginning of the appeals period.  As such, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's range of motion revealed a flexion limited to 30 degrees by pain from the date of his initial evaluation.

The Veteran is not entitled to an evaluation in excess of 40 percent as, in order to warrant such higher evaluation, he would have to show evidence of ankylosis or incapacitating episodes, as defined by regulation, neither of which have been shown in the medical evidence of record.  Therefore, an evaluation in excess of 40 percent under the general rating criteria for the spine under DC 5242 is not warranted.

Separate Associated Objective Neurologic Abnormalities

However, having reviewed the record, the Board finds that the evidence shows that the Veteran also has objective neurologic abnormalities of the bilateral lower extremities associated with his lumbar spine that should be separately rated as an objective neurologic abnormality of the right lower extremity and an objective neurologic abnormality of the left lower extremity, in light of Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that if the symptomatology is distinct and separate, the Veteran is entitled to separate evaluations).  As such, VA is obligated to consider all issues reasonably inferred by the evidence of record.  See generally Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (citations omitted).

The Board finds that the Veteran's objective neurologic abnormalities of the bilateral lower extremities meets the criteria for additional 10 percent evaluations for each extremity throughout the entire appeal period.  Throughout this period, Veteran's condition was shown in medical treatment records, to particularly include the March 2011 private examination, to be reflective of symptoms of mild and intermittent pain radiating from the back into the bilateral buttocks and thighs, but not extending below the knees, and mild loss of sensation in the left thigh.  In this regard, the March 2011 private examiner noted that these symptoms, which have been shown to have occurred within the context of the Veteran's treatment for his low back since 1988, have been consistently associated and were confirmed upon the provision of objective testing as shown in the straight leg test, light touch test, brush test, smooth wheel test, and Wartenberg's pinwheel.

The Veteran is not entitled to an evaluation in excess of 10 percent for each extremity as, in order to warrant such higher evaluations, he would have to show evidence of moderate effects, which has not been shown in the medical evidence of record.  In particular, treatment records have specifically referred to the Veteran's pain presentation as being "mild" and "intermittent."  The record is also absent for any discussion of any determinant functional impairment resulting from these abnormalities in terms of the Veteran's working movements of his bilateral lower extremities.  Although the March 2011 examiner noted that the Veteran had absent reflexes in the bilateral tendo Achilles and medial hamstring, it was not described how severe this absence was or how it affected the Veteran's normal working movements and to what degree.  Additionally, it is noted that the Veteran's most current medical findings, via the March 2012 VA examination, found that the Veteran did not even have any current neurological complaints for his lower extremities, thereby supporting the consistent intermittent and mild nature of his symptoms in that regard.  Overall, the crux of the Veteran's complaints regarding these abnormalities appears to be the intermittent pain.  Given that the Veteran's reported symptoms are wholly sensory, and in light of the otherwise normal neurological findings found on examination and diagnostic testing, the Board finds it reasonable to conclude that the Veteran has manifested neurological impairment of the right and left lower extremities that are at most mild, rather than moderate, in degree.  Therefore, separate evaluations in excess of 10 percent for each lower extremity are not warranted at this time.

Invertebral Disc Syndrome

It is noted that the Veteran submitted the results of a March 2011 private examination.  As discussed in further detail below, while the Board finds that this examination is adequate for rating purposes under the General Rating Formula for Diseases and Injuries of the Spine, as shown above, it is not adequate for rating purposes under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Where there is a claim for disability compensation or pension but medical evidence accompanying the claim is not adequate for rating purposes, a Department of Veterans Affairs examination will be authorized.  38 C.F.R. § 3.326(a).  However, provided that it is otherwise adequate for rating purposes, a statement from a private physician may be accepted for rating a claim without further examination.  38 C.F.R. § 3.326(c).  Here, upon determining that the 2011 private examination was inadequate for rating purposes in regard to intervertebral disc syndrome, the RO obtained a VA examination which addressed these symptoms in 2012, thereby finding no indication of incapacitating episodes.  As such, the Board finds that there has been substantial compliance with the VA's duty to assist in this regard.

In terms of the general rating criteria, the 2011 private examination revealed a finding of flexion of 40 degrees and no indication of ankylosis.  However, the examiner did provide a diagnosis for intervertebral disc syndrome.  In this regard, the examiner opined that the Veteran's intervertebral disc syndrome meets the criteria for a 60 percent evaluation when applying the Rating Schedule under DC 5243.  The examiner did not provide any further analysis or rationale as to how he applied such criteria to the Veteran's symptoms.  In that regard, though, the Board notes that the only such symptom for consideration under that diagnostic code would be the presence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Here, there is no indication in either the medical evidence of record or any notations of any such incapacitating episodes in the private examination by either the Veteran or the examiner.

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Here, although the 2011 private examiner is a medical doctor who considered the evidence of record, his lack of any further analysis or explanation regarding his opinion that the Veteran meets the 60 percent criteria for intervertebral disc syndrome under DC 5243 is thereby rendered low probative value.  In order to receive a higher evaluation under that diagnostic code, the Veteran would at least need to show evidence of incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks, but less than six weeks during the past 12 months.  As there have not been any indications of such episodes in the evidence of record, a higher evaluation under DC 5243 is not warranted.

As an aside, the Board acknowledges that the Veteran has been assigned separate 10 percent disability ratings for objective neurologic abnormalities of the bilateral lower extremities and has now been assigned a 40 percent disability rating under Diagnostic Code 5242 for lumbar degenerative joint and disc disease, thereby yielding a combined rating of 50 percent.  While the 2011 examiner's findings did not result in support for a 60 percent evaluation, they did provide adequate support for the aforementioned increase resulting in the combined 50 percent evaluation for the lumbar spine and associated neurologic abnormalities.

Additional Considerations

The Board has considered whether staged ratings are warranted.  The evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than 40 percent for lumbar degenerative joint and disc disease or 10 percent for each extremity based upon objective neurologic abnormalities are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's lumbar degenerative joint and disc disease and objective neurologic abnormalities of the bilateral lower extremities at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

Consideration also has been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. 38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the Board finds that the schedular evaluations in this case are not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's lumbar degenerative joint and disc disease and objective neurologic abnormalities of the bilateral lower extremities, as the criteria assess social and occupational impairment to include addressing various limitations of painful motion.  Further, the Board notes the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his pain both during and after service.  See Jandreau, 492 F.3d at 1372.  Additionally, his statements are presumed credible as his complaints of pain have remained consistent in both his lay testimony and the medical record.  The current 40 percent and dual 10 percent ratings already takes pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  There is no indication in the record of any unusual circumstances, to include frequent hospitalizations or frequent loss of time from work due to this condition.  

Additionally, in Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).   As is explained above, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected lumbar degenerative joint and disc disease and objective neurologic abnormalities of the bilateral lower extremities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular ratings.  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

Therefore, the Veteran's evaluation of 40 percent for his service-connected lumbar degenerative joint and disc disease and 10 percent for each lower extremity due to objective neurologic abnormalities appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.

Depression

The Board finds that the record evidence supports the grant of a 100 percent schedular rating for depression (claimed as an acquired psychiatric disorder, to include depression, bipolar disorder and PTSD).  To warrant a 100 percent schedular evaluation, the evidence must show that the signs and symptoms of the Veteran's service-connected psychiatric disability cause total occupational and social impairment. 

The Board notes that when there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" -i.e., "the regulation ... requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18 ; 38 C.F.R. § 4.130, Diagnostic Code 9434.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

The evidence during this time period reflects the Veteran's overall symptoms, to include depression, including periods of severe depression; anxiety; severe memory disturbance affecting the Veteran's ability to even read books or watch movies; impaired concentration; grossly inappropriate behavior; grossly inappropriate communication; persistent hallucinations, initially audio and later visual; isolative tendencies; inability to form meaningful working or social relationships; inability to perform in a worklike setting; intermittent inability to conduct activities of daily living, to include housework and personal hygiene; and a persistent danger to self and others as manifested by multiple suicidal and homicidal ideations, including gestures involving firearms and law enforcement.   The Veteran has continually displayed an inability to maintain gainful employment, as he has continued to be unemployed, and an inability to establish and maintain effective relationships, as he divorced his third wife, currently lives along, and occasionally has dinner with one friend, but otherwise does not go out.  Even if the Veteran had a desire to work at any point during this time period, it is clear from the symptoms and their severity that he would not be suited for any form of employment due particularly to his persistent danger to himself and others, disturbed memory and concentration that would prevent him from conducting most tasks or following instructions, and severe bouts of depression which make it so that he cannot even complete the most basic self-care tasks on his own.

The Veteran's GAF scores also should be considered.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.125 (2014). 

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

 A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

 A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Here the Veteran's GAF scores ranged from 38 to 55 during the appeals period.  It is noted that, prior to this period before he file January 2008, the Veteran's GAF scores had ranged from 60 to 70.  However, after the Veteran's November 2007 to December 2007 involuntary hospitalization, it appears that the Veteran's symptoms took a significant from moderate symptoms to serious symptoms, to include some impairment in reality testing or communication or major impairment in most areas.  During this time period, the Veteran's medical records indicate that his condition was in a continuing decline and has remained so until present.  Although the Veteran's January 2012 VA examination appeared to show that Veteran's condition had improved, this appears to be an isolated incidence, as displayed by the Veteran's consistent cycle throughout his decades long medical history of having short periods of time where his symptoms lessen, but then get worse again.  Overall, it appears that the Veteran's GAF reflects a condition that is of a more serious nature.

Additionally, the Veteran's symptoms are more consistent with the types of symptoms seen in the schedular criteria for a 100 percent evaluation.  See Vazquez-Claudio, 713 F.3d at 112.  Such symptoms included persistent delusions or hallucinations, grossly inappropriate behavior, and persistent danger of hurting self or others.  While the schedule does not mandate that a disability be compensated at the level for which such symptoms appear, it does give a greater indication of an appropriate evaluation, when taking the context of the Veteran's symptomology into account with the actual effects on his social and occupational functioning.  See Mauerhan, 16 Vet. App. at 441-443.  Here, the Veteran's other symptoms (depression, suicidal ideation, homicidal ideation, anxiety, difficulty concentrating, difficulty in establishing and maintaining effective work and social relationships, and disturbed memory), that would be found within the contextual criteria of lesser evaluations, are shown to have a more severe effect on his social and occupational functioning than contemplated by those evaluations.  As such, the Veteran's overall disability picture more closely reflects that of total occupational and social impairment, as opposed to any lesser evaluation.

Again, although the January 2012 VA examiner appeared to indicate that the Veteran's depression caused less impairment than is noted in his outpatient treatment records, the Board notes that the overall symptom picture shown in that examination appears to reflect the same kinds of symptoms and severity that were noted in the outpatient treatment records.  However, the Veteran's other treatment providers, perhaps on account of more intimate knowledge of his condition due to the fact that he was solely seen on those occasions for treatment purposes, as opposed to compensation purposes, interpreted those same symptoms as causing a greater degree of impairment in the Veteran's occupational and social functioning.  At the very least the VA examiner's opinion is in equipoise with the findings of the Veteran's outpatient psychiatric providers and, therefore, the benefit of the doubt is afforded to the Veteran that his symptoms do in fact provide much more severe impairment than suggested by the 2012 VA examiner.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

As the Veteran's psychiatric symptoms during the time period in question prevent him from working, socializing, or even properly caring for himself in isolation, the Board finds it reasonable to conclude that an evaluation of total occupational and social is appropriate.  Accordingly, during the entire appeal period, the record evidence more nearly approximates an initial 100 percent schedular rating for the Veteran's service-connected depression (claimed as an acquired psychiatric disorder, to include depression, bipolar disorder and PTSD).  38 C.F.R. § 4.7; Gilbert, 1 Vet. App. at 49; Fenderson, 12 Vet. App. at 119.


ORDER

Entitlement to an increased (initial) disability rating of 40 percent, but not higher, for lumbar degenerative joint and disc disease granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a separate (initial) disability rating of 10 percent for neurological impairment of right lower extremity, associated with the lumbar degenerative joint and disc disease, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate (initial) disability rating of 10 percent for neurological impairment of the left lower extremity, associated with the lumbar degenerative joint and disc disease is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial schedular rating of 100 percent for depression (claimed as acquired psychiatric disorder, to include depression, bipolar disorder, and PTSD) is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for the cervical spine and bilateral shoulders as well as entitlement to a TDIU.

Cervical Spine and Bilateral Shoulders

A remand is required to provide the Veteran with VA examinations for his cervical spine and bilateral shoulders.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology). 

The Veteran has claimed that these conditions are related to an in-service injury in which he injured his back lifting weights or, in the alternative, secondarily related to his service-connected lumbar spine.  He has further claimed that these conditions have continued to cause him pain from service onset to present.  The record evidence shows that the Veteran has sought medical treatment for a cervical spine disability and has been diagnosed with degenerative disc disease of the cervical spine and a January 2010 MRI showed multiple areas of foraminal narrowing, a moderate broad based disc bulge at C4-C5, and status post fusion of the C5-C6 level.  Additionally, the Veteran was shown to have been receiving continued treatment for this cervical spine condition, as well as having a diagnosis of neural foraminal stenosis in his bilateral shoulders, in a March 2011 private examination.  Although treatment records noted a 1982 injury in which he fell off of a forklift at work and the Veteran was treated for neck pains within that context, there was no indication given whether this was the actual onset of his cervical spine problems or if it was an aggravation of an earlier injury.  The Veteran has not been previously afforded a VA examination for these conditions.

The Board finds that the Veteran should be provided with a VA examination to determine the etiology of his claimed cervical spine and bilateral shoulder disabilities.  The Veteran's competent and credible lay statements have established the possibility of an in-service injury as well as chronicity and his private treatment records show that he has a current cervical disability as well as bilateral shoulder disability.  See McLendon, 20 Vet. App. at 83-86.  The examiner should consider the Veteran's lay testimony when rendering a medical opinion regarding this condition.

The Board further notes that the March 2011 private examination submitted by the Veteran, although adequate in all other respects, is incomplete with regard to the opinion provided in which the examiner stated that there was a causal nexus between the Veteran's current condition and the service-connected injury of March 14, 1968.  In this regard the examiner provided no further rationale and was not clear if he was alleging that the same accident that caused the Veteran's service-connected lumbar spine injury caused his cervical spine injury or if he was stating that the service-connected lumbar spine disability itself caused or aggravated the Veteran's cervical spine.

As such, the Veteran should be advised that he may submit a supplemental medical opinion from the private physician who provided the March 2011 private examination (or any other medical professional) that addresses whether any cervical spine condition that the Veteran now has, was incurred as a result of the March 14, 1968 accident noted in service, or, in the alternative, was caused or aggravated by the Veteran's service-connected lumbar spine disability.


TDIU

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issue of entitlement to service connection for a cervical spine and bilateral shoulder disabilities must be further developed before the Board renders a decision on the TDIU claim, as the outcome of such evaluation may negate the need or availability for TDIU.
  
As noted above, the Board recognizes that the Veteran raised an alternate claim of entitlement to a TDIU based upon his depressive disorder symptomatology.  The Board has herein granted entitlement to an initial 100 percent evaluation for depression. To this end, the Board recognizes that the Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).

Of relevance to the instant claim, SMC is payable at the housebound rate where the claimant has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s)(1); 38 C.F.R. § 3.350(i).  Because the Veteran currently has one service-connected disorder rated as totally disabling and potential common independently ratable disabilities, if the Veteran's cervical spine and bilateral shoulder were service-connected in conjunction with his already established lumbar spine disability and associated neurological impairment of the bilateral lower extremities, the issue of entitlement to SMC, which is hereby inferred by the record, is effectively raised.  The outcome of the service-connection claims for the cervical spine and the bilateral shoulders will ultimately determine whether the Veteran is entitlement to SMC under the housebound rate.  As such, the issue of TDIU is deferred until such time as it can be determined whether the Veteran's cervical spine and bilateral shoulder conditions warrant service-connection, and whether the Veteran has additional service-connected disabilities ratable at 60 percent or higher independent from the 100 percent schedular rating for depression (claimed as an acquired psychiatric disorder, to include depression, bipolar disorder and PTSD), for the purposes of SMC at the housebound rate.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine the etiology of his cervical spine and bilateral shoulder disabilities. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner is asked to provide an opinion that addresses the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that any current cervical spine disability had its onset in service, or is otherwise medically related to service, the March 14, 1968, accident noted in service? 

(b) Is it at least as likely as not (50 percent probability or more) that any current cervical spine disability was caused, or aggravated (permanently worsened), by the Veteran's service-connected degenerative joint and disc disease of the lumbar spine?

(c) Is it at least as likely as not (50 percent probability or more) that any current disability of the right and/or left shoulder had its onset in service, or is otherwise medically related to service, the March 14, 1968, accident noted in service?
	
(d) Is it at least as likely as not (50 percent probability or more) that any current the current disability of the right and/or left shoulder was caused, or aggravated (permanently worsened), by the Veteran's service-connected degenerative joint and disc disease of the lumbar spine?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonable explain the medical guidance in the study of this case).

3. The Veteran should be advised that he may submit a supplemental medical opinion from the physician who provided the March 2011 private examination (or any other medical professional) that addresses whether any cervical spine condition and any bilateral shoulder condition that the Veteran now has, were incurred as a result of the March 14, 1968, accident noted in service, was caused or aggravated (permanently worsened) by the Veteran's service-connected degenerative joint and disc disease of the lumbar spine.  If such an opinion is provided, the private physician (or other medical professional) should provide an opinion that addresses the following questions: 

(a) Is it at least as likely as not (50 percent probability or more) that any current cervical spine disability had its onset in service, or is otherwise medically related to service, based the March 14, 1968, accident noted in service?

(b) Is it at least as likely as not (50 percent probability or more) that any current cervical spine disability was caused, or aggravated (permanently worsened), by the Veteran's service-connected degenerative joint and disc disease of the lumbar spine?

(c) Is it at least as likely as not (50 percent probability or more) that the current disability of the right and/or left shoulder had its onset in service, or is otherwise medically related to service, the March 14, 1968, accident noted in service?

(d) Is it at least as likely as not (50 percent probability or more) that any current disability of the right and left shoulder was caused, or aggravated (permanently worsened), by the Veteran's service-connected degenerative joint and disc disease of the lumbar spine?

(Note: A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonable explain the medical guidance in the study of this case). 

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issues must be re-adjudicated. If the benefits sought remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


